02-13-076-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
                                               NO. 02-13-00076-CV
 
 
IN RE DANIEL JOSEPH SMITH                                                             RELATOR
 
 
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                      MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered “Relator’s Motion To Withdraw Petition For Writ Of
Mandamus.”  It is the court’s opinion that the motion should be granted.  Accordingly,
relator’s petition for writ of mandamus is dismissed as moot.
 
PER CURIAM
 
 
PANEL:  DAUPHINOT, J.; LIVINGSTON, C.J.; and
MCCOY, J.

 
DELIVERED:  March 21, 2013  




[1]See
Tex. R. App. P. 47.4.